DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent CN 202246641U to Li et al in view of European Patent EP 2840126 to Llado Contijoch, Francesc.
Regarding Claims 1, 10 and 12, Li teaches a microalgae cultivation equipment for the cultivation of microalgae, the cultivation equipment having a raceway component (Li Fig. 1 #1) with a raceway defining an endless channel for the circulation of liquid growth medium; a flow inducing arrangement (Li Fig. 1 #3, paddle wheel) for inducing a flow of liquid growth medium within the endless channel of the raceway, comprising at least one paddle wheel or a jet pump, an integrated second component (Li Fig. 1 #21,22, 23) comprising multiple vertical photobioreactor columns (Li Fig. 1 shows two vertical columns) spaced apart along the length of the raceway and that are supported in an upright condition such that their lowermost ends 
Li is silent on explicitly teaching and one or more gas inlets for providing gas bubbles, in use, passing upwards in each of the photobioreactor columns. However, Francesc teaches the general knowledge of a vertical photobioreactor column with one or more gas inlets for providing gas bubbles, in use, passing upwards in each of the photobioreactor columns (Francesc #6). It would have been obvious to one of ordinary skill in the art to modify the teachings of Li with the teachings of Francesc at the time of the invention for fast algae growth as taught by Francesc. The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
Regarding Claims 2 and 3, Li as modified teaches the equipment is configured such that in use an exposed surface area of growth medium to direct light or sunlight in the photobioreactor columns is between 50 and 200% that of an exposed surface area of growth medium in the raceway alone without the photobioreactor columns (Li Fig. 1 shows that the photobioreactor #21,22, 23 takes up more than 50%, but less than 100%). Modification of this nature is merely an engineering design choice derived through routine tests and experimentation for optimization.
Regarding Claim 4, Li as modified appears to teach within the claimed range of photobioreactor columns are configured to contain, in use, between 5 and 30% of the total volume of liquid growth medium in the microalgae cultivation equipment (Fig. #1 and 3 #4 appears to contain an amount within the range), but is silent on explicitly teaching the claimed range. However, it would have been obvious to one of ordinary skill in the art to further modify the teachings of Li at the time of the invention for efficient and optimal operation. 
Regarding Claim 5, Li as modified is silent on explicitly teaching the photobioreactor columns have a diameter of from 100 mm to 300 mm and a height of from 1.0 to 1.6 m.  However, such a modification is merely an engineering design choice derived through routine tests and experimentation to optimize operation in proportion to the raceway dimensions. The modification is merely an obvious change in size and does not present a patentably distinct limitation over the prior art of record [In re Rose, 220 F.2d 459, 463, 105 USPQ 237, 240 (CCPA 1955)] and/or “obvious to try” choosing from a finite number of identified, predictable solutions with a reasonable expectation of success. Applicant does not provide criticality for the claimed range.
Regarding Claim 8, Li as modified teaches a low-shear pump is configured to withdraw liquid growth medium from the raceway of the cultivation equipment and pump the withdrawn liquid growth medium into the photobioreactor columns from the bottomand caus the withdrawn liquid growth medium to flow upwards and overflow, wherein the microalgae cultivation equipment further comprises an overflow tube is inside each individual vertical photobioreactor column configured to receive and direct the overflown liquid growth medium back into the raceway (Francesc Fig. 4)
Regarding Claim 9, Li as modified teaches an elevated gas separation reservoir is associated with the upper ends of the photobioreactor columns for discharging oxygen enriched gasses from the cultivation equipment and to act as a de-misting zone to limit loss of liquid


Regarding Claim 11, Li as modified is silent on teaching the inlets for gas to the photobioreactor columns are the only gas inlets to the equipment with no additional gas inlets being provided to the raceway itself. However, the modification is merely an obvious engineering design choice, eliminating an element and its function when that function is not desired for a particular species of algae does not present a patentably distinct limitation [In re Karlson, 311 F.2d 581,583, 136 USPQ 184, 186 (CCPA 1963)].
Regarding Claim 13, Li as modified teaches a pH monitor is provided for monitoring the pH of the liquid growth medium in order to control the availability of CQ2 contained inside the
growth medium bv varying the CQ2 content of air used to sparge the photobioreactor columns
(Francesc paragraph [0028], Li paragraph [0008]; functional language the prior art of record is “capable of “).
Response to Arguments
Applicant's arguments filed 23 December 2020 have been fully considered but they are not persuasive. 
Li teaches the known combination of a raceway pond coupled with a vertical photobioreactor.  Li teaches the circulation of the liquid algae medium up the photobioreactor and back into the raceway pond.  The use of hybrid two-stage cultivation that combines photobioreactors and open pond raceways is known in the art (e.g. CN 103627623 cited on PTO-1449).  Li teaches a combined solution.  Li establishes the combined solution of a raceway pond and photobioreactor.
Li is a teaching of the combination, but is merely silent on one or more gas inlets.  However, Francesc teaches the general knowledge of an alternate known vertical photobioreactor that supplies gas bubbles.  The modification with the teachings of Francesc is 
Li as modified by Francesc satisfies the structural limitations of the claims.  These are apparatus claims and the patentable weight is given to the structural distinction over the prior art of record and not by discovered efficiencies and advantages.  Applicant’s arguments are more detailed then the claim limitations.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the PBR is a closed and sealed, the raceway not being sealed; low electric costs, gas liquid mass transfer, efficiency significantly improved) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that applicant’s invention uses less land area, extra depth increases gas exchange, increase surface area to light exposure, not supplemental electrical lights, single pump, reduces external contamination, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Allowable Subject Matter
Claims 14 and 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895.  The examiner can normally be reached on Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        



23 February 2021